Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

As per the instant Application having Application number 16/686,009, the examiner acknowledges the applicant's submission of the After Final amendment dated 7/6/2022. Claims 26, 32 and 38 have been amended and claims 1-25, 27, 33 and 39 have been canceled. Claims 26, 28-32, 34-38 and 40-43 are pending. 

TERMINAL DISCLAIMER
The terminal disclaimer filed on 7/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,514,721 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Rabindranath Dutta (Reg. No. 51,010), during a telephone interview on 7/13/2022.
The application has been amended as follows:

Claim 26. (Currently Amended) A method, comprising: recording in a log file, sequences and times of previous access and attempts to access a data set, and a passage of time in a computational device; determining a time provided by a clock of the computational device; determining a time via the log file, by examining a last entry of the log file; in response to determining that the time provided by the clock of the computational device and the time determined via the log file differ by more than a predetermined amount of time, determining that the clock of the computational device is not providing a correct time and restricting an input/output (I/O) operation from accessing the data set; and in response to determining that the time provided by the clock of the computational device and the time determined via the log file do not differ by more than the predetermined amount of time, determining that the clock of the computational device is providing the correct time and determining whether to provide the I/O operation with access to the data set.

REASONS FOR ALLOWANCE
	Per the instant office action, claims 26, 28-32, 34-38 and 40-43 are considered as allowable subject matter. 
	The reasons for allowance of claim 26 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “recording in a log file, sequences and times of previous access and attempts to access a data set, and a passage of time in a computational device; determining a time provided by a clock of the computational device; determining a time via the log file, by examining a last entry of the log file; in response to determining that the time provided by the clock of the computational device and the time determined via the log file differ by more than a predetermined amount of time, determining that the clock of the computational device is not providing a correct time and restricting an input/output (I/O) operation from accessing the data set; and in response to determining that the time provided by the clock of the computational device and the time determined via the log file do not differ by more than the predetermined amount of time, determining that the clock of the computational device is providing the correct time and determining whether to provide the I/O operation with access to the data set.”
Independent claims 32 and 38 are allowed for the reasons indicated above with respect to claim 26.
	Dependent claims 28-31, 34-37 and 40-43 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



July 13, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135